DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of vehicle detection and negation system, comprising: a communication interface to receive a radio frequency (RF) signal; and processing circuitry configured to decode the RF signal; identify, using a telemetry protocol classifier, a protocol under which the RF signal was transmitted; and responsive to determining that the protocol corresponds to an unmanned aerial vehicle (UAV) protocol, determine that the RF signal corresponds to a UAV, and encode a negation command for transmission. The receiving, decoding, identifying, and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a communication interface” and “processing circuitry.” That is, other than reciting “a communication interface” and “processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a communication interface” and “processing circuitry” language, the claim encompasses a user receiving the RF signal, decoding the signal, identifying a protocol, and determining that a protocol corresponds to a signal, in the mind. The mere nominal recitation of a reciting “a communication interface” and “processing circuitry” does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a communication interface” and “processing circuitry” that performs the recited steps. The steps are recited at a high level of generality and merely automates the receiving, decoding, identifying, and determining limitations, therefore acting as a generic computer to perform the abstract idea. The “a communication interface” and “processing circuitry” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sensitive” in claims 6, 14, and 19 is a relative term which renders the claim indefinite. The term “sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In Paragraph 0004 of the Specification, filed on 4/8/2020, applicant disclosed that “for example, unauthorized UAVs with10 cameras can easily become intruders when flying over sensitive areas such as nuclear plants or high-value targets, or when flying into certain areas of airports.” Applicant provides examples of what might be a “sensitive area,” but does not provide an explicit definition. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shattil (US20200037166A1).
Regarding claim 1, Shattil teaches a vehicle detection and negation system, comprising: a communication interface to receive a radio frequency (RF) signal (see Paragraph 0022 wherein FIG. 1 is a system diagram depicting one of many possible system configurations that can be employed in aspects of the disclosure. Radio systems employed in the system can include an omni-directional antenna system 102 and a directional antenna system 103. Antenna systems 102 and 103 are coupled to a receiver system 112, and antenna system 103 is coupled to a transmitter system 113. A signal analyzer 114 and (optionally) a receiver spatial processor 122 are coupled to the receiver system 112. The signal analyzer 114 is shown coupled to a classification database 115, and the receiver spatial processor 112 can be coupled to an optional transmitter spatial processor 123); 
and processing circuitry configured to decode the RF signal (see Paragraph 0048 wherein in some aspects, at least one of the signal detector 201 and the feature extractor 202 can employ blind-adaptive decoding of the received radio signals. By way of example, the signal detector 201 can comprise a Fourier transform circuit followed by a decoder configured to perform blind-adaptive decoding. In such aspects, decoding is performed in the frequency domain. However, spatial and/or time-domain decoding could be performed. Decoding can comprise symbol estimation, demultiplexing, demodulation, despreading, and/or equalization); 
identify, using a telemetry protocol classifier, a protocol under which the RF signal was transmitted (see Paragraph 0067 wherein once enough features are extracted, the classifier 203 can determine not only the radio protocol, but often the targeted UAV make, model, version, and/or other details. Deeper analysis can be performed to capture telemetry information, allowing for extremely high confidence in identifying the target UAV(s)); 
and responsive to determining that the protocol corresponds to an unmanned aerial vehicle (UAV) protocol, determine that the RF signal corresponds to a UAV, and encode a negation command for transmission (see Paragraph 0067-68 wherein the radio transmissions can indicate the technical sophistication of the transceiver's designer, who might also be the system operator. The behavior of the UAV might also be used to classify its operator with respect to any of various parameters, including intent and mental profile. In one aspect, signal features and/or protocol behavior features can be used to identify a specific radio protocol, such as a protocol indexed by corresponding features stored in a classification database. A query to the classification database might return one or more candidate radio protocols, such as one or more protocols that correspond to signal features in the query's criteria. Next, the target system might be identified. For example, the radio protocol (and optionally, other features) might be used to identify the target system. In one aspect, the classification database 115 contains radio systems (identified by manufacturer, model, and version) and/or remote-control systems (identified by manufacturer, model, and version) indexed by parameters, such as radio protocol and (optionally) signal features and/or protocol behavior features. Radio protocol and/or system classification might be processed jointly with sensor data from multiple types of sensors in order to classify a target UAV, for example; see also Paragraph 0083 wherein in some aspects of the disclosure, exploitation of Physical Layer vulnerabilities is of particular importance, particularly when higher-layer exploits are not attainable. The goal here is to not simply jam communication signals, since jamming is easily detected and can produce collateral effects, such as interfering with a legitimate user's access to network resources. Rather, a manipulation attack is performed with Physical-Layer signaling in which unexpected or malformed signals cause the system to behave in a manner that impedes its ability to serve a particular device or set of devices. Unlike at higher layers in which transmitted messages exploit bugs or inadequate defenses (e.g., buffer overflows) in protocol implementations to crash or hijack victims, a Physical-Layer protocol attack induces honest nodes to exhibit undesirable behaviors, such as via misrepresenting network conditions. In these attacks, the goal might not be to immediately disable or hijack a target UAV, but to induce other behaviors that harm the target, thwart its mission, and/or make it vulnerable to other attacks).  
Regarding claim 2, Shattil teaches the vehicle detection and negation system of claim 1, wherein the processing circuitry is further configured to train the telemetry protocol classifier using a dataset comprised of packets generated by a plurality of protocol packet generators (see Paragraph 0088 wherein one technique for raw frame injection can comprise placing a complete radio frame within the body of a larger frame, then leveraging a Physical-Layer manipulation attack to cause the start of the outer frame to be missed. Once this happens, the receiving radio will continue to process the start of the outer packet as if it were noise. Upon reaching the interior packet, the receiver-thinking this to be the start of a unique packet—will interpret it as a packet in its own right rather than as data within an upper-layer protocol).  
Regarding claim 4, Shattil teaches the vehicle detection and negation system of claim 2, wherein the dataset further includes packets representative of noise of a software-defined radio (SDR) (see Paragraph 0027 wherein signal detection and attack functions can be implemented across multiple OSI layers of the protocol stack, and multiple wireless protocols need to be supported. Thus, the monitoring and attack functions disclosed herein can be implemented on a software-defined radio (SDR) platform; see also Paragraph 0046 wherein the signal detector 201 comprises an SDR and might operate a multi-tiered filter to filter raw data received from the SDR. Once a filtered stream of event data is generated by a first filter, a subsequent filter could further refine the event data into synthetic channels using the other attributes; see also 0058 wherein the signal constellation shape technique is can be used for amplitude/phase modulated waveforms in the presence of noise and phase errors).  
Regarding claim 5, Shattil teaches the vehicle detection and negation system of claim 1, further including an interface, coupled to synchronization circuitry, to receive position information of the UAV (see Paragraph 0067 wherein classification can identify the UAV controller type, including its technical capabilities and possibly its location. In one aspect, a likely location(s) of a ground-based controller device can be determined by a geographical mapping function that identifies terrain and structures that are suitable for controlling the target UAV(s). The radio transmissions can indicate the technical sophistication of the transceiver's designer, who might also be the system operator; see Paragraph 0084 wherein in addition to being directed at the Physical-Layer headers (which may comprise preamble sequences for acquisition and synchronization, channel equalization data, cyclic prefixes, guard intervals, and/or other control information), a Physical-Layer protocol attack can be directed to other control signals, including (but not limited to) pilot subcarriers, beacon signals, and power control signals).  
Regarding claim 6, Shattil teaches the vehicle detection and negation system of claim 5, wherein the processing circuitry is further configured to refrain from encoding the negation command for transmission if the position information indicates that the UAV is not within a range of a sensitive area (see Paragraph 0071 wherein the threat analysis stage 204 is configured to determine if a detected UAV is a threat. The threat analyzer 204 can employ a variety of sensors and a processor configured to analyze the sensor data (e.g., sensor array 101 and sensor data processor 111). The processor 111 or threat analyzer 204 (132) can evaluate a target's range, altitude, speed, and heading. In some cases, a multi-level threat assessment might be made based on the target's proximity, altitude, speed, and/or heading).  
Regarding claim 7, Shattil teaches the vehicle detection and negation system of claim 1, wherein the processing circuitry is further configured to estimate a signal power of the RF signal (see Paragraph 0042 wherein the signal detector 201 may comprise Fourier transform based processing algorithms to produce a periodogram or spectrum data. In one aspect, a peak-finding algorithm is performed on data corresponding to a given spectrum snapshot in order to filter the data. This algorithm can comprise calculating a mean power of the spectrum and its corresponding standard deviation(s) as part of a process to detect signals that cross an energy threshold. Spectral energy bins that are greater than the threshold are noted).  
Regarding claim 8, Shattil teaches the vehicle detection and negation system of claim 7, wherein the negation command includes a video warning command transmitted to a ground control station of the UAV (see Paragraph 0118 wherein the system might capture and decode a UAV's raw telemetry data. This can provide not only geolocation of the UAV, but information about the UAV's controller, status of the UAV, and other information. In some cases, depending on the UAV type, the mitigation engine 205 can cause a target to provide UAV sensor data, such as video, accelerometer, and other onboard system data. Exploits that may be adapted on the fly include attacks to exploit a protocol implementation flaw, attacks to exploit application-layer vulnerabilities, and attacks that flood a device with messages, as well as other attacks; see also Paragraph 0025 wherein In addition to sensing the wireless environment, the airborne platforms are configured to communicate with at least one ground station via a wireless fronthaul link; see also 0076 wherein The threat analyzer 204 can be configured to detect anomalous behavior of a target and then generate a notification that the target is a threat. In some aspects, anomalous behavior may be employed as a condition that warrants increased scrutiny by the threat analyzer 204).  
Regarding claim 9, Shattil teaches the vehicle detection and negation system of claim 8, wherein transmission power of the video warning command is determined based on the signal power of the RF signal (see Paragraph 0042 wherein the signal detector 201 may comprise Fourier transform based processing algorithms to produce a periodogram or spectrum data. In one aspect, a peak-finding algorithm is performed on data corresponding to a given spectrum snapshot in order to filter the data. This algorithm can comprise calculating a mean power of the spectrum and its corresponding standard deviation(s) as part of a process to detect signals that cross an energy threshold. Spectral energy bins that are greater than the threshold are noted; see also Paragraph 0118 wherein the system might capture and decode a UAV's raw telemetry data. This can provide not only geolocation of the UAV, but information about the UAV's controller, status of the UAV, and other information. In some cases, depending on the UAV type, the mitigation engine 205 can cause a target to provide UAV sensor data, such as video, accelerometer, and other onboard system data. Exploits that may be adapted on the fly include attacks to exploit a protocol implementation flaw, attacks to exploit application-layer vulnerabilities, and attacks that flood a device with messages, as well as other attacks; see also Paragraph 0025 wherein In addition to sensing the wireless environment, the airborne platforms are configured to communicate with at least one ground station via a wireless fronthaul link; see also 0076 wherein The threat analyzer 204 can be configured to detect anomalous behavior of a target and then generate a notification that the target is a threat. In some aspects, anomalous behavior may be employed as a condition that warrants increased scrutiny by the threat analyzer 204).  
Regarding claim 10, Shattil teaches the vehicle detection and negation system of claim 7, wherein the negation command includes a jamming signal transmitted to the UAV at a transmission power determined based on the signal power of the RF signal (see Paragraph 0087 wherein When the beginning of the outer frame is damaged due to interference, signal strength, or tuning problems, the inner frame is interpreted as a packet rather than a payload. In some aspects of the disclosure, a Physical-Layer protocol attack can be performed to induce a target receiver to disregard the beginning of the outer frame).  
Regarding claim 11, Shattil teaches the vehicle detection and negation system of claim 7, wherein the negation command includes a simulated control signal (see Paragraph 0136 wherein the network comprises a software-based administrative entity (such as SDR 621, for example) which provides for network virtualization by combining hardware and software network resources and network functionality into a virtual network. Network virtualization can involve platform virtualization, often combined with resource virtualization).  
Regarding claim 12, see the corresponding rejection of claim 1.
Regarding claim 14, Shattil teaches the method of claim 12, further comprising: determining position information of the UAV (see Paragraph 0067 wherein classification can identify the UAV controller type, including its technical capabilities and possibly its location. In one aspect, a likely location(s) of a ground-based controller device can be determined by a geographical mapping function that identifies terrain and structures that are suitable for controlling the target UAV(s)); and refraining from encoding the negation command if the position information indicates that the UAV is not within a range of a sensitive area (see claim 6).  
Regarding claim 15, see the corresponding rejection of claim 7. 
Regarding claim 16, Shattil teaches the method of claim 15, further comprising: determining transmission signal power for transmission of the negation command based on the signal power of the RF signal (see Paragraph 0121 wherein in some aspects, a signal might lie outside the standard set of known transmission types. For example, a WiFi signal may be transmitted at a cellular frequency or some other frequency in an attempt to avoid detection. An otherwise short-range signal, such as Bluetooth or WiGig, might be used for medium- or long-range communication via high gain antennas. In other cases, more exotic changes may be made to the Physical-Layer to escape detection. In such aspects, the response analyzer 206 can perform feature extraction of signal transmissions from a target device in response to an attack to help identify variants of known transmission types. The response analyzer 206 might classify such signals, the target's radio transceiver, and/or the target remote-controlled vehicle.).  
Regarding claim 17, see the corresponding rejection of claim 1.
Regarding claim 19, see the corresponding rejection of claim 14. 
Regarding claim 20, see the corresponding rejection of claims 15 and 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil in view of Suvitie (US20200363823A1).
Regarding claim 3, Shattil teaches the elements of the vehicle detection and negation system of claim 2, but fail to explicitly teach wherein the plurality of protocol packet generators generate packets corresponding to at least one of a Micro Air Vehicle Link (MAVLink) protocol, a UAVtalk protocol, and a MultiWii protocol.  
However, Suvitie teaches the vehicle detection and negation system of claim 2, wherein the plurality of protocol packet generators generate packets corresponding to at least one of a Micro Air Vehicle Link (MAVLink) protocol, a UAVtalk protocol, and a MultiWii protocol (see Paragraph 0112 wherein when it is determined that the plurality of mission control messages are a type of message that can be concatenated into a single packet, at 603 the apparatus is arranged to concatenate said plurality of mission control messages into at least one packet. The concatenating may comprise concatenating the plurality of mission control messages into a single packet, and may comprise concatenating the plurality of mission control messages into a single array (e.g. one long byte array). For example, the plurality of MAVLink messages may be encoded into arrays of bytes, which are later concatenated into one long byte array. This long byte array may be sent to an unmanned vehicle using an appropriate transport protocol (such as, for example, UDP). The concatenating may comprise concatenating the plurality of mission control messages into a plurality of packets). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that deploys electronic countermeasures against unmanned aerial vehicles (UAVs) that are determined to be a threat, as taught by Shattil, using the MAVlink functionality, as taught by Suvitie, for the purpose of providing an open source, point-to-point communication protocol used between a ground control station and unmanned vehicles to carry telemetry and to command and control unmanned vehicles. It may be used to transmit the orientation of an unmanned vehicle, its GPS location and speed (see Paragraph 0082 of Suvitie).
Regarding claim 13, see the corresponding rejection of claim 3.
Regarding claim 18, see the corresponding rejection of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US20220069876A1) teaches an unmanned aerial vehicle can be configured to adjust a beam direction, provide path information, act as a base station, act as a cluster head, include an improved directional antenna or array of directional antennas, communicate in a collaboration using belief propagation, receive communications from a serving station aiding in navigation or improved signal performance, or the like.
Lee (KR102093734B1) teaches a method for testing the flight of an unmanned aerial vehicle (UAV) according to an embodiment includes monitoring a series of processes for testing an unmanned aerial vehicle and generating the process as a flight test profile that is a set of sequential protocol commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665